— In a medical malpractice action, plaintiffs appeal from an order of the Supreme Court, Nassau County, dated September 27, 1978, which denied their motion to compel the defendant hospital to accept service of a súpplemental bill of particulars. Order reversed, without costs or disbursements, and motion granted. Plaintiffs’ time to serve the supplemental bill of particulars is extended until 20 days after entry of the order to be made hereon. In the circumstances disclosed, it was an abuse of discretion to deny the plaintiffs’ motion. Damiani, J. P., Titone, Shapiro and Margett, JJ., concur.